GILBERT, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
This case may be disposed of in a few words. A woman sues a man for damages on the ground that the latter, during the time while he was her husband, wantonly refused to supply her with the necessaries of life. The allegations of the complaint leave it uncertain whether at the time of bringing the action the parties thereto had been divorced. It is not important to the decision of the question here involved whether there had or had not been a divorce. In either case the allegations of the complaint present no cause of action. It is true that the statutes of Alaska, as do those of many of the states, remove certain disabilities which at common law attend the wife during her coverture, and declare that neither the husband nor the wife shall have an interest in the property of the other, provide that should either obtain the possession of the property of the other the latter may maintain an action *636therefor in the same manner and to the same extent as if they were unmarried, and make further provision that neither shall be liable for the other’s debts. Such statutes do not mean that the husband is answerable to the wife in damages for failure to supply her with the. necessaries of life, or for any other act or failure of duty connected with or arising from the marital relation, and it has never been so held. Such a right of action, it is enough to say, has not been conferred by the statutes of Alaska, is wholly at variance with the theory of the marital relation, and is unknown to English or American jurisprudence.
The judgment of the District Court is affirmed.